DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending in the application. 
	In Applicant’s response filed 12/08/2020, claims 2, 5, and 9 were amended.  These amendments have been entered.

Drawings
The drawings were received on 12/08/2020.  These drawings are acceptable for what they show; however the following objection remains:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “peelable protective film” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant has argued that “it is respectively requested that the Examiner recognize that such a film constitutes a temporary interface of the adhesive 52 which is clearly shown in Figure 7.”  In response, Examiner acknowledges that the adhesive 52 is clearly shown in Fig. 7; however there is no feature in the drawing showing (or even a reference character to reference the location of) any “peelable protective film”.  Therefore, this drawing objection remains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antaya (US Patent 6,840,780).
	Re Claim 1:  Antaya discloses a conductive support (10; Fig. 1) configured to be fixed on a surface (26; Fig. 3) of a metal structure and comprising: 
at least one anchoring zone (electrical connector 12a; Figs. 1 and 4) provided for temporary fixing of an electrical element; 
an insert (electrical terminal insert 12, including base pad 22, which is integrally formed with the electrical connector 12a, which is bent upwardly from the base pad 22; see Fig. 4 and Col. 3 lines 28-31) made from an electrically conductive material which includes a first end face (22a; Fig. 3) configured to be pressed against the surface (26) of the structure and the anchoring zone (12a) at a distance from the first end face (22a) and positioned approximately perpendicular to the first end face; 
a body (14) which includes a contact face (18; Fig. 3) coplanar with the first end face (22a) of the insert and which extends completely around the first end face of the insert; and 
an electrically conductive glue (24, 20) spread on the first end face of the insert and the contact face of the body. 
Re Claim 2:  Antaya discloses a conductive support, comprising: 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Antaya (US Patent 6,840,780).
Re Claim 3:  Antaya, as discussed above, discloses a conductive support wherein the contact face (18) has a ring shape (see the embodiment of Fig. 6; Examiner notes that in this embodiment since the electrical terminal insert 34 has a circular shape, the cover would have a corresponding circular shape to accommodate the circular insert 34, and thus the contact face of the cover would have a ring shape; see Col. 4 line 65-Col. 5 line 15), coaxial with the first end face (22a; Fig. 3) of the insert.
Antaya does not explicitly disclose wherein the contact face has a diameter at least three times greater than that of the first end face of the insert. 
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  In addition, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Antaya such that the contact face has a diameter at least three times greater than that of the first end face of the insert, for the purpose of forming a secure and stable connection face during the assembly process, and since such design choice would be within the skill of the art.
Re Claim 4:  Antaya, as discussed above, discloses a conductive support significantly as claimed except it does not explicitly disclose wherein the insert has a length substantially equal to the diameter of the contact face. 
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  In addition, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Antaya such that the insert has a length substantially equal to the diameter of the contact face, for the purpose securely connecting to an electrical element, and since such design choice would be within the skill of the art.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Antaya (US Patent 6,840,780) in view of Hutter (US Patent 7,413,790).
	Re Claim 5:  Antaya, as discussed above, discloses a conductive support significantly as claimed except wherein the body comprises: a base which has the contact face and a tubular portion which is placed on top of the base, which surrounds the insert and which has a first end connected to the base and a second end which has an end face and wherein the insert comprises a flange bearing against the end face of the tubular portion of the body. 
Hutter teaches the use of a conductive support (112; see Figs. 7-8) comprising an anchoring zone (at 120) for temporary fixing of an electrical element (116), an insert (124) including a first end face (the bottom surface at 126; Fig. 8), and a body (130) which includes a contact face (129), and further wherein the body (130) comprises: a base (at 129) which has the contact face and a tubular portion (the elevated portion shown at 130 in Fig .7) which is placed on top of the base, which surrounds the insert (124) and which has a first end connected to the base and a second end which has an end face (at the upper surface of the support fixture 130) and wherein the insert comprises a flange (146) bearing against the end face of the tubular portion of the body, for the purpose of providing an electrically grounded connection between a surface (114) of an aircraft and an electrical element (116).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Antaya such that the body comprises: a base which has the contact face and a tubular portion which is placed on top of the base, which surrounds the insert and which has a first end connected to the base and a second end which has an end face and wherein the insert comprises a flange bearing against the end face of the tubular portion of the body, as taught by Hutter, for the purpose of providing an electrically grounded connection between a surface of an aircraft and an electrical element.
Re Claim 6:  Antaya, as discussed above, discloses a conductive support according to claim 1 (see rejection of claim 1 above).  Antaya does not explicitly disclose a tool for fitting the conductive support comprising: a housing configured to at least partially receive the conductive support and at least one bearing surface coplanar with the contact face and the first end face of the insert when the conductive support is positioned in the housing. 
Hutter teaches the use of a conductive support (112; see Figs. 7-8) comprising an anchoring zone (at 120) for temporary fixing of an electrical element (116), an insert (124) including a first end face (the bottom surface at 126; Fig. 8), and a body (130) which includes a contact face (129), and further comprising a tool (30; Fig. 2) for fitting the conductive support 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Antaya such that it comprises a tool for fitting the conductive support comprising: a housing configured to at least partially receive the conductive support and at least one bearing surface coplanar with the contact face and the first end face of the insert when the conductive support is positioned in the housing, as taught by Hutter, for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.
Re Claim 7:  Hutter further teaches the use of a tool (30; Fig. 2), wherein each bearing surface comprises: an adhesive (32) selected to temporarily connect the fitting tool to a structure and to remove the fitting tool once the glue (28; Fig. 3) of the conductive support has set (see Col. 4 lines 51-53), for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Antaya such that each bearing surface comprises: an adhesive selected to temporarily connect the fitting tool to a structure and to remove the fitting tool once the glue of the conductive support has set,  for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element, as taught by Hutter, for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.
Re Claim 8:  Antaya further discloses a device, wherein each adhesive comprises: a peelable protective film (25; Antaya Fig. 3). 
Re Claim 9:  Antaya discloses a method for fitting a conductive support (10) configured to be fixed on a surface (26) of a metal structure and having: at least one anchoring zone (12a) provided for temporary fixing of an electrical element; an insert (12, 22) made from an electrically conductive material which includes a first end face (22a) configured to be pressed against the surface (26) of the structure and the anchoring zone at a distance from the first end face and positioned approximately perpendicular to the first end face; a body (14) which includes a contact face (18) coplanar with the first end face (22a) of the insert and which extends completely around the first end face of the insert; and an electrically conductive glue (24, 20) spread on the first end face of the insert and the contact face of the body.
Antaya does not explicitly disclose wherein the method comprises: 
installing the conductive support in a housing of a fitting tool; 
applying the fitting tool against the surface of the structure; and 
taking off the fitting tool once the electrically conductive glue has set. 
Hutter teaches the use of a method for fitting a conductive support (10) comprising an anchoring zone (at 12) for temporary fixing of an electrical element (16), and further wherein the method comprises: installing the conductive support (10) in a housing (30) of a fitting tool (30; Fig. 2; applying the fitting tool (30) against the surface of a structure (14); and taking off the fitting tool (30) once the glue (28) of the conductive support has set (see Col. 4 lines 51-53); for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Antaya such that the method comprises: installing the conductive support in a housing of a fitting tool; applying the fitting tool against the surface of the structure; and taking off the fitting tool once the electrically conductive glue has set, as taught by Hutter, for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.
Re Claim 10:  Hutter further teaches the use of a conductive support (112; see Figs. 7-8), in connection with an aircraft structure (114), for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Antaya such that the conductive support is in connection with an aircraft structure, as taught by Hutter for the purpose of ensuring proper installation of an electrically grounded connection between a surface of an aircraft and an electrical element.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive for at least the following reasons:
Regarding the 35 USC 102 rejection of claim 1 as being anticipated by Antaya, Applicant has argued on page 8 of the response that:
This rejection of claim 1 therefore recognizes that the insert 12 itself is not coplanar with the contact face 18 of the body 14; rather, a separate and distinct base pad 22 interfaces with the contact face 18 of body 14. Note, for example, that Figure 2 of Antaya clearly discloses that the insert 12 does not possess a contact face coplanar with the first contact face 18 of the body 14, nor does the contact face 18 extend completely around the insert 12.

Examiner notes, however, that the base pad 22 is not separate and distinct from the insert 12, but rather is part of the insert 12 insert.  As discussed in prior art rejection of claim 1 above, the “insert” is equated to the electrical terminal insert 12, including base pad 22, which is integrally formed with the electrical connector 12a, which is bent upwardly from the base pad 22 (see Fig. 4 and Col. 3 lines 28-31).  Accordingly, since the base pad 22 is part of the insert 12, the bottom surface 22a is a bottom surface of the insert 12.  Further, the bottom surface 22a is coplanar with the contact face 18 of the body 14.  For at least these reasons, this argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678